Citation Nr: 9908637	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  92-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim for service connection for a heart 
disorder has been reopened by submission of new and material 
evidence.

2.  Whether a claim for service connection for a pancreatic 
disorder has been reopened by submission of new and material 
evidence.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic disorder manifested by headaches.

4.  Entitlement to service connection for paralysis of the 
left trigeminal nerve.

5.  Entitlement to service connection for diverticulosis.

6.  Entitlement to service connection for a right heel 
disorder.  

7.  Entitlement to service connection for chronic obstructive 
sleep apnea.  

8.  Entitlement to service connection for pulmonary emboli 
secondary to service-connected varicose veins with 
thrombophlebitis.

9.  Entitlement to service connection for a psychiatric 
disorder secondary to the veteran's service-connected 
disabilities.

10.  Entitlement to service connection for bilateral 
defective hearing.

11.  Entitlement to service connection for a hiatal hernia.

12.  Entitlement to service connection for prostatitis.

13.  Entitlement to an increased rating for varicose veins 
with thrombophlebitis, currently evaluated as 30 percent 
disabling.

14.  Entitlement to an increased rating for degenerative disc 
disease of the thoracic and lumbar spine, currently evaluated 
as 20 percent disabling.

15.  Entitlement to an increased rating for residuals of a 
wedge resection of the upper and lower lobes of the right 
lung, currently evaluated as 10 percent disabling.

16.  Entitlement to a compensable rating for duodenal ulcer 
disease.  

17.  Entitlement to a compensable rating for urticaria.  

18.  Entitlement to a compensable rating for a disability 
manifested by limitation of motion of the right arm due to a 
wedge resection of the upper and lower lobes of the right 
lung.

19.  Entitlement to a compensable rating for residuals of a 
left inguinal herniorrhaphy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1937 to 
September 1957.

The veteran initiated an appeal to the Board of Veterans' 
Appeals (Board) from a January 12, 1989, rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
determinations, denied the veteran's claims for increased 
ratings for multiple service-connected disabilities, 
including degenerative disc disease of the thoracic and 
lumbar spine segments, residuals of a wedge resection of the 
upper and lobes of the right lung, urticaria, a duodenal 
ulcer, and varicose veins.  The veteran subsequently appealed 
a rating decision of October 11, 1990, which found that 
claims for service connection for a heart disorder, a 
pancreatic disorder, and a disorder manifested by headaches 
had not been reopened by submission of new and material 
evidence.  The rating board also denied service connection 
for bilateral defective hearing, a hiatal hernia, a 
disability of the left trigeminal nerve, and a psychiatric 
disorder, including entitlement to service connection for a 
psychiatric disorder as a condition secondary to service-
connected disabilities.

In a decision issued on December 29, 1994, the Board took 
jurisdiction of the issue of entitlement to service 
connection for limitation of motion of the right arm as a 
disability proximately due to or the result of service-
connected right lung surgery, finding that the issue was 
inextricably intertwined with the determination involving the 
rating for the right lung surgery residuals.  The Board 
remanded the remaining issues for additional evidentiary 
development and readjudication.  Following the remand, a 
rating board assigned, by a rating decision of January 19, 
1995, a separate noncompensable rating for limitation of 
motion of the right arm secondary to right lung surgery.  
While the various other actions requested by the Board were 
pending, the RO adjudicated a number of additional issues.  A 
rating decision of July 1995, denied service connection for 
diverticulosis, prostatitis, and a right heel spur as well as 
a compensable rating for residuals of a left inguinal 
herniorrhaphy.  A rating decision of December 12, 1995, 
denied service connection for sleep apnea and pulmonary 
emboli and denied an increased rating for varicose veins with 
thrombophlebitis and a compensable rating for limitation of 
motion of the right arm.

One of the issues included in the original appeal from the 
January 1989 rating decision was that of entitlement to a 
compensable rating for varicose veins.  The RO dropped that 
issue after a hearing officer in March 1990 expanded the 
grant of service connection to include thrombophlebitis and 
assigned a rating of 30 percent for the disability.  Although 
the December 29, 1994, remand contained a statement that no 
further appellate review was required, the United States 
Court of Veterans Appeals (Court) subsequently ruled that a 
rating decision issued after a notice of disagreement which 
grants less than the maximum rating available does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  On further review of the matter in light of the 
Court's decision in AB, Id., the Board finds that the issue 
of entitlement to a compensable rating for varicose veins 
with thrombophlebitis remains before the Board at the present 
time.

On appeal the veteran has raised the additional issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  This matter is 
not properly before the Board at the present time since it 
has not been addressed by the RO and is not inextricably 
intertwined with any other issue properly before the Board.  
Harris v. Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
that his postservice trigeminal neuralgia was manifest during 
active military service or that it is related either to 
military service or to a service-connected disability.

2.  The veteran has not submitted competent evidence to show 
that his postservice diverticulosis was manifest during 
active military service or that it is related either to 
military service or to a service-connected disability.

3.  The veteran has not submitted competent evidence to show 
that his postservice right heel disability was manifest 
during active military service or that it is related either 
to military service or to a service-connected disability.

4.  The veteran has not submitted competent evidence to show 
that his postservice obstructive sleep apnea was manifest 
during active military service or that it is related either 
to military service or to a service-connected disability.

5.  The postservice onset of recurrent pulmonary emboli is 
the result of service-connected varicose veins with 
thrombophlebitis.

6.  The postservice onset of anxiety neurosis is the result 
of service-connected disabilities.

7.  The medical evidence does not show that the veteran 
currently has a duodenal ulcer or symptoms of duodenal ulcer 
disease.



CONCLUSIONS OF LAW

1.  The claim of service connection for a disability of the 
left trigeminal nerve is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of service connection for diverticulosis is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of service connection for a right heel 
disability, including plantar fasciitis, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of service connection for obstructive sleep 
apnea is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  Pulmonary emboli are proximately due to or the result of 
service-connected varicose veins with thrombophlebitis.  
38 C.F.R. § 3.310(a) (1998).

6.  Anxiety disorder is proximately due to or the result of 
service-connected degenerative disc disease of the thoracic 
and lumbar spine segments and the varicose veins with 
thrombophlebitis.  38 C.F.R. § 3.310(a) (1998).

7.  The criteria for a compensable rating for a duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Part 4, Code 7305 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Paralysis of the Left Trigeminal Nerve

Background.  The veteran's service medical records are 
negative for complaints or findings of abnormality of the 
left trigeminal nerve.

Postservice medical records show that the veteran underwent a 
thoracotomy with right lower lobe wedge resection in November 
1981.  Records pertaining to the surgery contain no reference 
to pathology of the left trigeminal nerve.  The veteran first 
complained of facial discomfort and paresthesia in July 1982, 
reporting that the symptoms had originated two months 
earlier.  The diagnosis was trigeminal neuralgia.

In January 1986 the veteran was examined at Ormand Medical 
Arts, where he complained of numbness involving the left side 
of his tongue and face, and a history of tic douloureux was 
noted.  In April 1987, he reported left facial discomfort to 
VA examiners, and VA outpatient treatment records show 
diagnoses of trigeminal neuralgia.  In August 1987 he was 
treated at the Southeastern Pain Management Center for 
classical tic douloureux which was under control with 
medication.  In June 1988 the veteran was seen at the 
Memorial Mission Medical Center where it was reported that he 
was taking medication for trigeminal neuralgia.  

A May 1990 VA outpatient record shows that the veteran was 
seen for increased episodes of trigeminal neuralgia.  A 
history of tic douloureux since 1982 was noted.  In June 1990 
the veteran was treated at Mountain Specialty Health Care, 
where it was noted that he had a history of trigeminal 
neuralgia.  In June 1990, he was seen by B. P. Hearon, M.D., 
of Hickory Cardiology Associates, who noted a history of 
trigeminal neuralgia.  In February 1991 he was treated at the 
Daytona Neurological Associates for a 10 year history of 
trigeminal neuralgia; the examination report contains no 
opinion regarding its etiology.  In January 1993 he was 
treated at the Halifax Medical Center, where a history of 
trigeminal neuralgia was noted to be under control.  Numerous 
VA medical records over the years refer to trigeminal 
neuralgia.

Analysis.  The law provides that service connection may be 
granted for disability which is shown to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110 (wartime), 1131 (peacetime) (West 1991).  Where the 
evidence does not adequately demonstrate that a disorder was 
chronic in service, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  VA regulations also provide that service connection 
may be granted for a disorder diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1991).  The burden of presenting evidence to 
render plausible each element identified by the Court to 
establish a well-grounded claim rests with the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Until a claim is 
established as well-grounded, there is no VA obligation to 
provide assistance in developing further facts relevant to 
the claim Grivois v. Brown, 6 Vet. App. 136 (1994).  On the 
other hand, if a claim is found to be well-grounded, the VA 
is obligated to provide assistance in substantiating such 
claim, including the scheduling of a medical examination at 
VA expense.  

A three-pronged test to determine whether a claim is well-
grounded has been established by the Court.  There must be 
competent evidence of current disability (i.e., a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the injury or disease in service and the current 
disability (medical evidence).  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Caluza, Id.  The Court has further held that, to be 
well-grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; medical evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The disability at issue has been characterized variously in 
the record as trigeminal neuralgia or tic douloureux.  
Regardless of which term is used, both describe the same 
disorder.  Dorland's Illustrated Medical Dictionary, 28th 
Edition (1994).  

The record in this case establishes that trigeminal neuralgia 
has been present since May 1982, when facial pain and 
numbness first became manifest.  While this finding satisfies 
the requirement that there be a current disability, the Court 
has made it clear that in order to establish a well-grounded 
claim for service connection, a claimant has the burden to 
submit competent evidence to support each element of the 
claim, which includes not merely the existence of a current 
disability but an injury or disease in service and a link or 
nexus between the two.  In this case, the record does not 
demonstrate that trigeminal neuralgia was present in service 
or at any time before May 1982, nor is there competent 
medical evidence showing that the disorder is in any way 
related to military service.

The veteran has attempted to attribute the trigeminal 
neuralgia to the service-connected residuals of a wedge 
resection procedure performed in 1957.  Under the law, 
service connection may be granted for a disability which was 
not incurred in or aggravated by military service if such 
disability is shown be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  However, the Court has held that when it is 
contended that a service-connected disability has caused a 
new disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
in order to establish a well-grounded claim.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994).  The veteran's 
unsupported allegations of a connection between the surgery 
and the trigeminal neuralgia is not competent evidence since 
he is a medical layman; statements of a medical layman 
regarding medical diagnoses or causation do not constitute 
probative evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Where no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In the circumstances presented, the prerequisites for 
establishing a well-grounded claim for service connection for 
trigeminal neuralgia are not satisfied.  In the absence of a 
well-grounded claim, the appeal must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  Although the RO did not 
expressly identify the absence of a well-grounded claim as 
the basis for the denial of service connection, this omission 
constitutes harmless error.  Meyer v. Brown, 9 Vet. App. 425 
(1996).  The RO's failure to adjudicate the question of well-
groundedness did not result in prejudice to the veteran; to 
the contrary, by adjudicating the claim as if it was well-
grounded, the RO accorded a greater degree of consideration 
than would have been required for a well-groundedness 
determination.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Diverticulosis

Background.  The veteran's service medical records contain no 
reference to complaints or findings related to 
diverticulosis.  Postservice VA and private medical records 
show that in June 1958 the veteran underwent an upper 
gastrointestinal series examination which led to a diagnosis 
of diverticulum of the stomach.  The veteran was referred to 
a surgical clinic but did not keep his appointment.  In 
February 1962 he complained of intermittent epigastric pain.  
The impression was ulcer history, might be reoccurrence.  

An April 1980 VA hospital summary shows that the veteran was 
admitted for evaluation of epigastric pain.  Testing revealed 
diverticular disease.  The final diagnoses included 
pancreatic insufficiency, etiology unknown.  In June 1985 the 
veteran underwent a VA gastrointestinal examination.  
Diverticulosis was not found.  A January 1986 report from 
Ormand Medical Arts shows a history of chronic gastritis.  
There was no finding of diverticulosis.  

The earliest available evidence of diverticulosis dates from 
1992.  In September 1992 the veteran was seen at the Cannon 
Memorial Hospital.  A colonoscopy showed extensive 
diverticulosis.  Records dated in 1993 from the Tate Clinic 
state that the veteran had had diverticulitis a year earlier.  
A June 1993 CT scan of the abdomen showed no evidence of an 
abdominal abscess or diverticulosis.  A VA examination in 
April 1995 included an upper endoscopy which showed no 
evidence of diverticulosis.  

Analysis:  The medical evidence pertaining to the veteran's 
medical status during and after service is equivocal as to 
the existence of a current disability due to diverticulosis.  
Diverticulosis has been clearly shown on various occasions 
beginning in 1992 but it was not present at the most recent 
VA examination in 1995.  Assuming for the sake of discussion 
that the disorder is well established as a chronic 
disability, even though not presently manifest, that 
concession satisfies only one of the three prongs required to 
establish a well-grounded claim.  The veteran is not shown to 
have had diverticulosis during military service.  Although a 
diverticulum of the stomach was shown in 1958, diverticulosis 
is not one of the disabilities which is subject to a 
statutory presumption of service incurrence if found to be 
manifest to a degree of 10 percent or more within a year 
after separation.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 (1998).  Furthermore, 
there is no medical evidence of record which would establish 
that the finding of a diverticulum in 1958 is related to the 
diverticulosis treated after 1992.  

In the absence of a well-grounded claim, the appeal for 
service connection for diverticulosis must be denied.  
Edenfield, Id.  

III.  Right Heel Spur

Background.  The veteran's service medical records contain no 
reference to complaints or findings of a right heel spur or 
other right heel disability.  The earliest reference to 
postservice complaints involving the right heel date from 
January 1995, when VA outpatient treatment for right heel 
pain was given.  The veteran reported a painful right heel of 
several months duration and denied injury to the heel.  The 
assessment was heel spur.  The veteran was treated by Dr. 
J. F. Dillman in January 1995, for right heel pain.  The 
diagnosis was plantar fasciitis.  

Analysis.  The requirements established by the Court specify 
that, to render a claim for service connection well-grounded, 
a claimant must submit competent evidence not merely of a 
current disability but of a disability in service and a 
relationship between the service disability and the current 
disability.  Caluza, Id.  With respect to the right heel, the 
evidence shows a diagnosis of right heel spur and plantar 
fasciitis many years after service, but the veteran has 
submitted no competent evidence to show that the disability 
was manifest during service or that it is related to service.  

The veteran has made allegations to the effect that the 
postservice disability is related to service, but mere 
allegations are insufficient to establish a well-grounded 
claim in the absence of medical corroboration sufficient to 
satisfy the three elements of a well-grounded claim.  Tirpak, 
Id.; Caluza, Id.  The veteran has presented no evidence which 
would plausibly tend to substantiate his allegations.  His 
own statements regarding medical matters do not constitute 
competent evidence and do not establish a well-grounded 
claim.  Espiritu, Id.; Grottveit, Id.

In the absence of a well-grounded claim, the appeal for 
service connection for a right heel spur and/or plantar 
fasciitis must be denied.  Edenfield, Id.  

IV.  Obstructive Sleep Apnea.

Background.  Service medical records contain no reference to 
complaints or findings of obstructive sleep apnea.  
Postservice medical records show that in July 1990, the 
veteran underwent testing at the Johnson City Medical Center 
Hospital, Inc., which showed mild sleep apnea with both 
central and obstructive components.  

An August 1990 letter from R. A. Taylor, M.D., relates that 
the veteran underwent testing to evaluate obstructive sleep 
apnea.  VA outpatient treatment records dated in November 
1990 note that he was receiving treatment for the disorder.  
A March 1991 letter from Dr. Taylor confirms that testing 
showed obstructive sleep apnea.  There was no opinion as to 
its etiology.  

Analysis.  There is no medical evidence that the veteran had 
obstructive sleep apnea in service; consequently, the first 
element needed to establish a well-grounded claim has not 
been documented.  The veteran has offered his own statements 
concerning the onset of the disorder, but he has submitted no 
medical evidence to support them.  An allegation without 
medical corroboration is not sufficient to establish a well-
grounded claim.  Tirpak, Id.  

The record likewise contains no competent medical evidence 
which would tend to establish that the current obstructive 
sleep apnea is related to military service.  Consequently, 
the requirement that there be a nexus or link between current 
disability and military service is not satisfied.  

In the absence of a well-grounded claim, the appeal for 
service connection for sleep apnea must be denied.  
Edenfield, Id.  

V.  Pulmonary Emboli

Background.  Service medical records contain no reference to 
complaints or findings of pulmonary emboli.  Postservice 
medical records show that in November 1981 the veteran 
underwent a thoracotomy with right lower lobe wedge 
resection.  It was noted at that time that he had phlebitis 
of the lower extremities, insufficiency of the deep veins in 
the legs, and possible post-phlebitic syndrome.  At a VA 
examination in May 1982, the examiner noted that the veteran 
had had varicose veins for many years and had had an episode 
of deep vein thrombosis the year before which had resulted in 
a pulmonary embolus.  It was noted that he had undergone a 
right thoracotomy and that a pulmonary infarction had been 
found at that time.  The current impression included deep 
vein thrombosis with varicose veins, status post pulmonary 
embolism and pulmonary infarction.  

It was reported at a May 1984 VA examination that the veteran 
had developed blood clots in the lower extremities 
periodically over the preceding 10 years due to varicose 
veins and post phlebitic syndrome and that in 1981 there had 
been lesions on his chest X-rays that were thought to be 
tumors.  Upon resection of the right middle and upper lobes, 
infarctions in the lungs were found.  At a January 1986 
examination, J. G. Hull, D.O., of Ormand Medical Arts, stated 
that a pulmonary embolus, probably from the left leg, caused 
the pulmonary infarction which necessitated the 1981 surgery.  

The veteran was seen in August 1987 at the Southeastern Pain 
Management Center for complaints that included pain in the 
area of the lung surgery.  A June 1988 report from the 
Memorial Mission Hospital indicated that no pulmonary emboli 
were found on a lung scan.  The following month, in July 
1988, a radiology report from the Cannon Memorial Hospital 
showed a "high probability of pulmonary emboli."  At a VA 
examination in August 1988, the examiner expressed the 
opinion that the veteran had pulmonary emboli which were 
related to service and which necessitated his prior lung 
surgery.  VA outpatient treatment records show that the 
veteran was treated for multiple pulmonary emboli during 
1988.  

The veteran underwent a VA examination in January 1990, at 
which time the examiner reviewed the veteran's history and 
recorded a clinical impression that he had recurrent 
pulmonary emboli secondary to phlebitis of varicose veins.  
Subsequent VA and private medical records show treatment for 
multiple pulmonary emboli, including Coumadin therapy.  

Analysis.  It is neither shown nor contended that recurrent 
pulmonary emboli had their onset during the veteran's 
military service.  However, the law provides that service 
connection may be granted for disability which is proximately 
due to or the result of disability for which service 
connection has been granted.  38 C.F.R. § 3.310(a) (1998).  
Service connection has been in effect since 1981 for status 
post wedge resection of the upper and lower lobes of the 
right lung due to pulmonary infarct, evaluated as 10 percent 
disabling.  Service connection has been in effect for 
varicose veins since separation from service.

The evidence of record shows unequivocally that the veteran 
underwent an extended period of clot formation in the lower 
extremities associated with his varicose veins, that this was 
followed by formation of deep vein thrombosis in the varicose 
veins, and that the veteran has had recurring pulmonary 
emboli since 1988 for which anticoagulation therapy with 
Coumadin has been administered.  Both private and VA 
examiners have offered opinions in writing which attribute 
the formation of the emboli to the service-connected varicose 
veins and deep vein thrombosis.  Their opinions are 
uncontradicted in the record.  The Board does not have 
discretion under the law to exercise its own medical judgment 
on medical matters arising in appeals before it.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Upon review of an uncontradicted record, the Board finds that 
a preponderance of the evidence establishes that the 
veteran's recurrent pulmonary emboli are proximately due to 
or the result of service-connected disability and that the 
granting of service connection is warranted.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

VI.  Psychiatric Disorder.

Background.  The postservice record includes medical evidence 
showing that a diagnosis of depression was recorded in 
December 1964 and again in December 1965.  In 1988 it was 
reported that the veteran had anxiety related to dyspnea and 
epigastric pain.  In April 1995 he underwent a VA examination 
to ascertain whether he had a psychiatric disorder related to 
service-connected disability.  He complained that he had 
psychiatric symptomatology which resulted from pain caused by 
various medical disabilities, including degenerative disc 
disease and phlebitis.  On examination, the diagnosis was 
anxiety neurosis, mild to moderate.  The examiner expressed 
the conclusion that the disorder was the result of chronic 
pain caused by various physical disabilities, including  disc 
disease and phlebitis.

Analysis.  The veteran's claim for a psychiatric disorder is 
limited to entitlement based on a finding of secondary 
service connection rather than direct service incurrence.  
38 C.F.R. § 3.310(a) (1998).

The evidence of record concerning the etiology of an anxiety 
neurosis consists of the opinion of the examiner who 
performed the April 1995 VA psychiatric examination.  This 
opinion is uncontradicted in the record.  The opinion can be 
read as suggesting that the anxiety neurosis developed in 
part because of nonservice-connected disabilities as well as 
service-connected ones, but the record provides no basis for 
differentiating that portion of the anxiety neurosis caused 
by the service-connected disorders from any portion that 
might have been the result of other disorders.  In the 
absence of any method for disassociating the effects of 
service-connected and nonservice-connected disorders, and in 
recognition of the fact that the medical examiner has 
attributed the current anxiety neurosis to such disorders, 
the evidence must be deemed sufficient to establish that the 
service-connected disabilities proximately cause the onset of 
the anxiety neurosis.

In light of the foregoing, the Board finds that a 
preponderance of the evidence supports a conclusion that 
anxiety neurosis is proximately due to or the result of the 
veteran's service-connected degenerative disc disease of the 
spine and varicose veins with thrombophlebitis.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


VII.  Increased Rating for Duodenal Ulcer.

Background.  The veteran filed a claim for an increased 
rating for duodenal ulcer in November 1988 which was denied 
by the RO in January 1989.  The rating board found that the 
evidence did not show that he had active symptoms of ulcer 
disease.

The veteran underwent a VA examination in January 1990 in 
connection with the claim for increase.  The veteran reported 
a history of duodenal ulcer being treated at the present time 
with Tagamet with apparently good results.  The examination, 
including x-rays, was negative for ulcer pathology.  In April 
1995, the veteran underwent a VA esophagogastroduodenoscopy 
which showed that there was no current duodenal ulcer.  

Analysis.  The Board finds that the claim for an increased 
rating for duodenal ulcer disease is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Murphy, Id.; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
finds that all indicated development has been completed and 
that the statutory duty to provide assistance in developing 
the relevant evidence has been satisfied.  The veteran has 
identified no additional relevant evidence that has not been 
obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected duodenal ulcer is currently rated 
noncompensably disabling under Diagnostic Code 7305.  Under 
that code, a 10 percent rating may be assigned for duodenal 
ulcer disease which is productive of mild disability, with 
recurring symptoms occurring once or twice yearly.  A 
20 percent rating may be assigned for moderate disability, 
with recurring episodes of severe symptoms 2 or 3 times per 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  38 C.F.R. § 4.114, Code 7305 
(1998).  Since Code 7305 does not specify any particular 
criteria for a noncompensable rating, the determination as to 
the proper evaluation is subject to the provisions of 
38 C.F.R. § 4.31 (1998), which state that "[i]n every 
instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  

Although the veteran claims that he has ulcer symptoms which 
result in disability greater than that contemplated by the 
current noncompensable rating, the medical evidence of record 
does not demonstrate any objective manifestations of current 
duodenal ulcer disease.  No active ulcer or ulcer symptoms 
were reported on recent examinations, and the veteran has 
submitted no evidence substantiating his claim of ulcer-
related current disability.  Since the criteria for a minimum 
compensable rating of 10 percent have not been satisfied, a 0 
percent rating must be assigned pursuant to 38 C.F.R. § 4.31.  

The Board finds that a preponderance of the evidence of 
record is against the veteran's claim for an increased rating 
for this disorder.  Therefore, the benefit of the doubt rule 
does not apply, and the claim for increase must be denied.  
38 U.S.C.A. § 5107(b) (West 1991).  The Board likewise finds 
that the disability picture shown by the evidence of record 
does not more nearly approximate the level of disability 
required for a compensable rating of 10 percent.  38 C.F.R. 
§ 4.7.  


ORDER

Service connection for left trigeminal neuralgia is denied.

Service connection for diverticulosis is denied.

Service connection for a right heel disorder is denied.

Service connection for chronic obstructive sleep apnea is 
denied.

Service connection for pulmonary emboli secondary to service-
connected varicose veins with thrombophlebitis is granted.

Service connection for anxiety neurosis secondary to service-
connected disabilities is granted.

A compensable rating for a duodenal ulcer is denied.


REMAND

A.  New and material evidence to reopen previously denied 
claims for service connection for a heart disability and a 
pancreatic disorder.  

A prior appeal of RO denials of service connection for a 
heart disorder and a pancreatic disorder was denied by the 
Board on December 29, 1994.  That decision is final as a 
matter of law.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).  
However, a finally adjudicated claim may be reopened if 
additional evidence recognizable as "new and material" 
evidence is received.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).  If the claim is not 
reopened by new and material evidence, no further 
adjudication may take place.  Manio v. Derwinski, 
1 Vet. App. 140, 135 (1991).

The VA criteria which define new and material evidence are 
found in 38 C.F.R. § 3.156(a) (1998), which provides as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In 1991 the Court endeavored to refine the criteria defining 
new and material evidence by adopting a three-pronged test, 
which was set forth in its decision in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (Mar. 8, 1991).  The Colvin test 
involved three determinations:  (1) whether evidence received 
since the prior disallowance is "new''; (2) if so, whether 
such evidence is relevant to and probative of the issue at 
hand; and (3) if so, whether there is a reasonable 
possibility that, when viewed in the context of all of the 
evidence of record, such evidence would change the outcome of 
the claim.  The Colvin test was in effect at the time of the 
October 1990 rating decision now on appeal.  However, the 
United States Court of Appeals for the Federal Circuit, in 
the case of Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998) overruled Colvin with respect to the criteria for 
reopening claims for VA benefits, finding that the component 
of the Colvin test which required a reasonable possibility 
that the new evidence would change the outcome of the claim 
negated the language of 38 C.F.R. § 3.156(a), which requires 
only that the new evidence be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The standard of review prescribed by 38 C.F.R. § 3.156(a) and 
Hodge with respect to whether new and material evidence has 
been submitted has not been considered by the RO.  It is a 
lower standard than that specified in Colvin; consideration 
of the claim by the Board under a different standard, whether 
higher or lower, before the RO has done so, is potentially 
prejudicial to the veteran.  The rule established by the 
Court is that if there is a possibility that a claimant will 
be prejudiced in any way by initial consideration of an issue 
by the Board, the claim must remanded to the RO for initial 
adjudication.  Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Timeliness of submission of a substantive appeal with 
respect to the denials of service connection for prostatitis, 
a hiatal hernia and bilateral hearing loss; compensable 
ratings for limitation of motion of the right arm and 
residuals of a left herniorrhaphy, and with respect to the 
determination of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a chronic disorder manifested by headaches.

The law provides that review of an RO determination on appeal 
is initiated by the filing of a notice of disagreement (NOD) 
and completed by the filing of a substantive appeal after a 
statement of the case (SOC) is furnished.  38 U.S.C.A. 
§ 7105(a) (1991); 38 C.F.R. § 20.200 (1998).  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions the veteran needs to 
take to perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.202 (1998).

The filing of a substantive appeal is subject to time limits.  
A substantive appeal must be filed within 60 days from the 
date of mailing of the SOC or supplemental statement of the 
case (SSOC) by the RO to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  For purposes of determining 
whether an appeal has been timely filed, the date of mailing 
of SOC or SSOC will be presumed to be the same as the date of 
the statement of the case and the date of mailing of the 
letter of notification will be presumed to be the same as the 
date of that letter.  38 U.S.C.A. § 7105(b)(1)(d)(3); 
38 C.F.R. § 20.302(b)(c) (1998).  The 60-day period for 
filing a substantive appeal or responding to an SOC or SSOC 
may be extended for good cause.  A request for an extension 
must be writing and must be made before expiration of the 
time limit for filing.  The request must be filed with the VA 
office from which the claimant received the notice of the 
determination being appealed unless the VA has been notified 
that the records have been transferred to another VA office.  
The denial of a request for an extension may be appealed to 
the Board.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 
(1998).

The formal requirements of perfecting an appeal to the Board 
have been found by the Court to be part of a clear and 
unambiguous statutory and regulatory scheme.  Therefore, when 
an appellant fails to file a timely appeal or timely request 
and extension of the time for filing, he is barred from 
appealing the decision of the RO.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

In this case, the appeal involving the rating for limitation 
of the right arm is from a January 19, 1995, rating decision 
which assigned a noncompensable rating following the Board's 
grant of service connection.  The veteran was notified of 
this action and of his procedural and appellate rights in a 
letter dated January 30, 1995.  An NOD was received on 
September 7, 1995, and SSOC which addressed that issue 
(essentially this was an original SOC as to this issue) was 
mailed to the veteran on April 23, 1996.  Since the SSOC was 
mailed more than one year after the date of notification of 
the assignment of a noncompensable rating, the veteran had 60 
days from April 23, 1996, in which to file a substantive 
appeal.  Neither a VA Form 9 nor correspondence containing 
the requisite information was received within this 60-day 
period.  Correspondence referring to the rating for a right 
arm disability was received August 1996, several weeks after 
expiration of the 60-day period.  

With respect to the issues of entitlement to service 
connection for prostatitis and an increased rating for 
residuals of a left herniorrhaphy, the records shows that 
both claims were denied by a rating decision of July 21, 
1995, and that the veteran was notified of the determinations 
and of his procedural and appellate rights in a letter dated 
July 24, 1995.  A NOD was received on September 7, 1995, and 
an original SOC on this issue was mailed on September 26, 
1995.  The veteran had until July 26, 1996, for submission of 
a substantive appeal but a VA Form 9 or equivalent was not 
received until August 1996, following the prescribed period.

As noted in the introductory portion of this decision, in an 
October 1990 rating decision, in pertinent part, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
chronic disorder manifested by headaches (characterized as 
histamine cephalalgia).  In addition, in pertinent part, this 
rating decision denied service connection for bilateral 
hearing loss and a hiatal hernia.  In November 1990, the 
veteran was notified of the October 1990 rating decision and 
of his procedural and appellate rights with regard to the 
aforementioned issues.  Thus, the veteran had until October 
1991 to submit a notice of disagreement to the issues of: 
whether new and material evidence had been submitted to 
reopen the claim for service connection for a chronic 
disorder manifested by headaches as well as service 
connection for bilateral hearing loss and a hiatal hernia.  

In November 1990, a notice of disagreement was received as to 
these issues.  In March 1991, a supplemental statement of the 
case was issued which addressed these issues.  The veteran 
was informed that, if the supplemental statement of the case 
contained issues which were not previously addressed in a 
statement of the case and/or supplemental statement of the 
case, the veteran had 60 days to submit a substantive appeal 
with respect to those issues in order to perfect his appeal.  
Alternatively, the veteran had until October 1991.  In April 
1991, a VA Form 1-9 was received, but the veteran clearly did 
not address the issues of service connection for a chronic 
disorder manifested by headaches, bilateral hearing loss, 
and/or a hiatal hernia.  Rather, the veteran only addressed 
other issues.  In a May 1991 rating decision, the prior 
denials of increased ratings and service connection were 
confirmed and continued.  In a June 1991 supplemental 
statement of the case, the issues were again addressed.  In a 
March 1992 rating decision, the same issues were addressed.  
Likewise, a March 1992 supplemental statement of the case 
again addressed these issues.  In November 1992, a VA Form 1-
646 was received from the veteran's representative which 
addressed these issues.  However, this correspondence was not 
received from the veteran or his representative within the 
requisite time period to constitute a substantive appeal as 
to the aforementioned issues as set forth in 38 U.S.C.A. 
§ 7105 (West 1991) and 38 C.F.R. §§ 20.200, 20.202, 20.302 
(b) (1997).  

The Board notes that although, as noted, the veteran was 
furnished supplemental statements of the case which addressed 
the pertinent issues after he was furnished the March 1991 
supplemental statement of the case which originally addressed 
the pertinent issues as identified above, the veteran was 
sent the cover letter which instructed him that he had 60 
days to perfect his appeal if the supplemental statement of 
the case addressed new issues.  Thus, since the March 1991 
supplemental statement of the case had already addressed 
these issues, any subsequent supplemental statement of the 
case did not afford the veteran an additional 60 days to 
perfect his appeal as the issues in question were already the 
subject of a prior supplemental statement of the case.  

Recently, the portion of the Office of the VA General Counsel 
(GC) which represents the VA before the Court has filed many 
motions, which have been granted by the Court, to remand 
cases to the Board where the Board dismisses or denies on the 
basis that a timely substantive appeal was not filed when 
that was not the issue considered by the RO.  The GC feels 
that the Board must address the question of prejudice to the 
claimant by the Board's consideration of a new issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The GC felt the 
remedy was a remand to the claimant to ensure that adequate 
notice has been given and to give an opportunity to present 
argument and additional evidence on the matter of whether a 
timely substantive appeal had been filed.  Thus, if the 
appellant has failed to perfect an appeal via submission of a 
timely substantive appeal, he must be provided adequate 
notice and given an opportunity to present argument and 
additional evidence on the matter of whether a timely 
substantive appeal had been filed.  

Thus, pursuant to the directives of the GC, the veteran must 
be given an opportunity to present argument and additional 
evidence on the matter of whether a timely substantive appeal 
had been filed as to the issues of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for a chronic disorder manifested by headaches as 
well as service connection for bilateral hearing loss, a 
hiatal hernia, and prostatitis and entitlement to compensable 
ratings for residuals of a left herniorrhaphy and limitation 
of motion of the right arm.  The RO should give the veteran 
an opportunity to raise arguments and additional evidence on 
the issue of whether a timely substantive appeal had been 
filed.  Then the RO should review the issue of whether a 
timely substantive appeal has been received in this case.  If 
that issue is not resolved in favor of the veteran, he should 
be furnished his appellate rights.  If the RO finds that a 
timely appeal was furnished, the RO should so inform the 
veteran and notify him that the Board may find that a 
substantive appeal was not timely and the case should be 
returned to the Board.

C.  Change of criteria for rating respiratory disorders and 
disabilities of the arteries and veins.

The service-connected disability characterized as residuals 
of a wedge resection of the upper and lower lobes of the 
right lung is currently rated under Codes 6810 and 7121 of 
the VA Schedule for Rating Disabilities (38 C.F.R. Part 4).  
The application of Code 7121, which is one of the codes for 
disabilities of arteries or veins, reflects the etiology of 
the disability as being a pulmonary infarct.  During the 
pendency of the current claim for increase, the rating 
criteria pertaining to respiratory disabilities were revised, 
effective October 7, 1996, and the criteria pertaining to 
disabilities of the arteries and veins were also revised, 
effective January 12, 1998.  The Board notes that the 
revisions eliminated Diagnostic Code 6810.  The 30 percent 
rating in effect for varicose veins with thrombophlebitis was 
assigned under Codes 7121 and 7120.

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative judicial process has been concluded, the 
version most favorable to the claimant must apply unless 
Congress has provided otherwise or permitted the Secretary to 
do otherwise and the Secretary has done so.  Karnas v. Brown, 
1 Vet. App. 308 (1991); Marcoux v. Brown, 9 Vet. App. 289 
(1996).  Consequently, before the Board may review on the 
appeal the ratings for the wedge-resection residuals or 
varicose veins with thrombophlebitis, the RO must make a 
determination as to which of the rating criteria, old or new, 
would be most beneficial to the veteran.  If the application 
of the new criteria to the rating for either disability would 
be advantageous to the veteran, the rating should be revised 
accordingly.  These determinations should be preceded by 
current VA respiratory and peripheral vascular examinations.  

D.  Degenerative Disease of the Thoracic and Lumbar Spine

Service connection is in effect for degenerative disc disease 
involving the thoracic and lumbar spine segments.  A 20 
percent rating is in effect under Diagnostic Code 5293 
pertaining to intervertebral disc syndrome.  However, since 
degenerative disc disease is a disability which may also be 
rated on the basis of limitation of motion, and since the 
veteran complains of pain associated with the disability, the 
rating must be reviewed in light of the holding of the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) wherein the Court 
held that, when a veteran alleges functional loss due to 
pain, the provisions of two VA regulations, 38 C.F.R. §§ 4.40 
and 4.45, must be considered.  Under 38 C.F.R. § 4.40 (1998), 
a disability of the musculoskeletal system includes 
functional loss due to pain, supported by adequate pathology 
and evidenced by visible behavior on motion.  "Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  
Under 38 C.F.R. § 4.45 (1998), the component factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

For proper consideration of the claim for increase under 
these regulations, a reexamination of the veteran will be 
required since no examination report detailed enough to 
permit a DeLuca analysis is of record.  The Court stated in 
DeLuca that specificity of findings with regard to functional 
loss due to pain is required.  Examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
"It is essential that the examination...adequately 
portray...functional loss."  DeLuca, at 206.  When the 
veteran claims functional loss due to pain, "[t]he medical 
examiner must be asked to express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when [the joint] is used repeatedly over a period of 
time."  Id.  Reexamination of the veteran is therefore 
required.

In addition, since the service-connected spine disability 
includes two spine segments, each of which may be rated under 
its own diagnostic codes, the Board is not satisfied that a 
single rating covering both segments adequately takes into 
account all manifestations of the disability.  Rating the 
pathology of the thoracic and lumbar spine segments as two 
separate disabilities is not necessarily mandatory.  But if 
this is not done, and a single rating covering both segments 
is assigned instead, the record must show how the rating was 
formulated and how the symptomatology was apportioned between 
the anatomical areas covered by separate codes.  The Court 
has held that claims for increase must be considered under 
all potentially applicable provisions of the rating schedule, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), and that the 
basis for rating under one code rather than another code must 
be articulated.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

E.  Entitlement to a compensable rating for urticaria.

The Board concludes that with regard to the issue of 
entitlement to an increased rating for urticaria, a VA 
examination must be conducted prior to appellate review.  In 
January 1990, the veteran was afforded a VA examination.  At 
that time, the veteran did not exhibit any manifestations of 
urticaria.  Since that time, the veteran has asserted an 
increase in severity of his service-connected skin 
disability.  The VA has a duty to assist in the development 
of the claim.  38 U.S.C.A. § 5107 (West 1991).  The Court has 
stated that the duty to assist claimants in developing the 
facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the above issues are remanded for the following 
actions:

1.  The RO should give the veteran an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed as to the issues of whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for a chronic disorder 
manifested by headaches; service 
connection for bilateral hearing loss, a 
hiatal hernia, and prostatitis; and 
increased ratings for a right arm 
disability and for left inguinal 
herniorrhaphy.  Then the RO should review 
the issue of whether a timely substantive 
appeal has been received to the 
aforementioned issues in this case.  If 
any of those issues are not resolved in 
favor of the veteran, he should be 
furnished his appellate rights.  If the 
RO finds that a timely appeal was 
furnished as to any issue, the RO should 
so inform the veteran and notify him that 
the Board may find that a substantive 
appeal was not timely and the case should 
be returned to the Board.

2.  The RO should readjudicate the issues 
of whether new and material evidence 
sufficient to reopen claims for service 
connection for a heart disorder and a 
pancreatic disorder has been received in 
accordance with the two-step analysis set 
forth in Manio v. Derwinski, 1 Vet. App. 
140 (1991), with the holding in Hodge v. 
West, 98-7010 (Fed. Cir. September 16, 
1998) and with the provisions of 
38 C.F.R. § 3.156(a)(1998).  

3.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
service-connected residuals of wedge 
resection surgery involving the upper and 
lower lobes of the right lung, urticaria, 
varicose veins with thrombophlebitis and 
degenerative disc disease of the thoracic 
and lumbar spine from May 1996 to the 
present.  Where appropriate, consent 
forms for the release to the VA of any 
private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file.

4.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to ascertain the current 
status of service-connected residuals of 
wedge resection surgery involving the 
upper and lower lobes of the right lung.  
All indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The RO 
should provide the examiner copies of 
both the old rating criteria in effect 
before October 7, 1996, and the new 
rating criteria in effect on and after 
that date. The claims folder must be made 
available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally. 

5.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of all current manifestations of 
urticaria.  All indicated tests and 
studies should be conducted, and all 
findings should be reported in detail. 
The claims folder must be made available 
to, and reviewed by, the examining 
physician prior to the examination so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should comment upon the 
effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally.

6.  The veteran should be afforded a 
special examination to ascertain the 
current status of his service-connected 
varicose veins with thrombophlebitis.  
All indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail. The claims 
folder must be made available to, and 
reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should comment upon the 
effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally.  The RO should provide the 
examiner(s) a copy of the old rating 
criteria regarding disabilities of the 
arteries and veins which were in effect 
before January 12, 1998, and the new 
criteria effective on and after that 
date.

7.  The veteran should undergo a special 
orthopedic examination to ascertain the 
nature and severity of all disability 
associated with the lumbar and thoracic 
spine segments.  All tests and studies 
necessary to fully describe the current 
status of each of these spine segments 
should be performed. The claims folder 
must be made available to, and reviewed 
by, the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally.  If the 
degenerative joint disease is found to 
involve significant neurologic 
disability, the examiner should request a 
special neurology examination.

On the basis of current findings, a 
thorough review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:

(a)  Does the service-connected 
degenerative disc disease result in 
limitation of motion, weakened 
movement, excess fatigability and 
incoordination, and if so, to what 
extent?  Separate answers should be 
given for each segment of the spine.

(b)  To what extent does examination 
show the following:  (1) complaints 
of pain which are visibly manifest 
on movement, (2) the presence or 
absence, and degree, of muscle 
atrophy attributable to the service-
connected degenerative disc disease, 
(3) the presence or absence, and 
degree, of changes suggesting disuse 
due to the service-connected 
disability, and (4) the presence or 
absence, and degree, of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain?  Separate 
answers should be given for the 
lumbar and thoracic spine segments.

(c)  With respect to the lumbar 
spine, to what extent does the 
veteran exhibit listing of the whole 
spine to the opposite side, positive 
Goldthwait's sign, marked limitation 
of forward bending in the standing 
position, loss of lateral motion 
with osteoarthritic changes, 
narrowing or irregularity of joint 
space, abnormal mobility on forced 
motion, sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, and/or absent ankle 
jerk or other neurological findings.

8.  After completion of the foregoing, 
the RO should review the examination 
reports received to ensure that they are 
adequate to achieve the purposes of this 
remand, as discussed above.  If all of 
the requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran, but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for a proper follow-up 
of the development sought by the Board 
should be taken.

9.  When the record is complete, the RO 
should readjudicate the remanded issues 
in light of the development conducted in 
the discussion above.  With respect to 
the claims for compensable ratings for 
residuals of a wedge resection of the 
right lung and varicose veins with 
thrombophlebitis, the RO should determine 
whether the new criteria or the old 
criteria for rating these disorders are 
more favorable to the veteran's claim and 
proceed accordingly.  If the new criteria 
are found to be more favorable, the 
effective date of the regulation changes 
should be taken into account if an 
increase is found to be warranted.

10.  The RO should readjudicate the claim 
for an increased rating for degenerative 
disc disease of the thoracic and lumbar 
spine.  All applicable diagnostic codes 
should be considered, and the RO should 
consider assigning a separate rating for 
each segment of the spine.  If a decision 
not to assign separate ratings for each 
segment is made, the reason for the 
decision should be articulated and the 
rating sheet should specify what portion 
of the rating is due to each spine 
segment and identify the codes under 
which each portion was determined.

11.  If the determinations made with 
respect to any issue is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a proper summary 
of the relevant evidence as well as a 
citation and discussion of the applicable 
laws and regulations.  A reasonable 
period of time should be allowed for 
reply.  

Thereafter, the appeal should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The Board 
expresses no factual or legal opinion as to the disposition 
ultimately warranted with respect to any matter on appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	K. J. Alibrando
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision that you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Board's 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1994).

- 33 -


